Citation Nr: 0947535	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 
1960 to February 1964.  He has indicated that he also was a 
member of the Army Reserve from 1980 to 1983; his Reserve 
service is not at issue in the present appeal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript is associated with the claims folder.

The Board notes that, during the hearing, the Veteran stated 
he currently has prostate cancer and a kidney growth which he 
believes are related to exposure to herbicides in service.  
The RO denied service connection for a right kidney cyst and 
prostatitis secondary to exposure to herbicides in the 
February 2005 rating decision that is the subject of this 
appeal.  However, the Veteran did not file a timely Notice of 
Disagreement with regard to those issues.  Thus, the issue of 
service connection for a kidney growth and prostate cancer is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus.

2.  The Veteran did not have service in the Republic of 
Vietnam during the Vietnam era.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including 
exposure to herbicide agents, and diabetes mellitus was not 
manifested within one year after his separation from active 
service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to 
Agent Orange or any other herbicide agent.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  




If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In November 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the November 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
For example, the February 2005 rating decision, March 2006 
SOC, and April 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.  In addition, the 
Veteran participated in a hearing before


the undersigned in June 2009 and demonstrated through his 
testimony and submission of additional evidence that he was 
aware of the type of evidence required to substantiate his 
claim; he has, in fact, submitted many pertinent statements 
and documents addressing the issue before the Board.  
Moreover, in view of the decision herein, the Board will not 
reach any issue of disability rating or effective date as 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, he has demonstrated knowledge of, and has 
acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), his service personnel 
records, and his civilian treatment records from the Walla 
Walla and Yakima VA Medical Centers (VAMC).    

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009; 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In certain cases, service connection can be presumed if a 
veteran was exposed to Agent Orange or other herbicide agent 
during active service.  Presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 

Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
interpretation of the quoted language has been the subject of 
extensive litigation.  Recently, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that in order 
for the presumption of service connection based upon 
herbicide exposure to apply, a Veteran must have set foot on 
the landmass of the country of Vietnam or served in the 
inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The U.S. Supreme Court has denied further review 
of that decision, in Haas v. Peake, 129 S. Ct. 1002 (2009).  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

In this case, the Veteran contends that his post-service 
diagnosis of diabetes mellitus, Type II, is related to 
herbicide exposure in service.  As discussed below, because 
he claims no service in Vietnam, the question is whether 
exposure to Agent Orange or other herbicide agent at any 
other location is established by the evidence.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

B.  Facts and Analysis

In this case, the Veteran contends his current diabetes 
mellitus was caused by exposure to herbicides during active 
service.  He has stated on a number of occasions, including 
in a September 2008 letter that, during his active Navy 
service from 1960 to 1963, he was stationed in Bermuda, where 
he was charged with transporting empty barrels which had 
previously been filled with Agent Orange to a landfill at 
Kindley Air Force Base.  There, he would dump the barrels 
into pits, burn them along with other waste, and ultimately 
dispose of the waste in the ocean by pushing it in with a 
bulldozer.  In addition, in numerous communications, 
including a May 2009 letter, the Veteran said he was 
stationed in Puerto Rico beginning in the fall of 1963.  He 
has stated that, both before and while he was there, Mt. El 
Yunque, which was within a few miles of the Naval Station 
Roosevelt Roads where he was stationed, and the perimeter 
fence of the base were sprayed with herbicides.  He 
reiterated these assertions at his June 2009 hearing.  Thus, 
although not a Vietnam veteran, he contends he was exposed to 
Agent Orange or other herbicide agents in service, which 
caused his post-service Type II diabetes.

The Board has first considered whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  This regulation enables a grant of 
presumptive service connection for the diseases listed at 38 
C.F.R. § 3.309(e), above.  Type II diabetes mellitus is one 
of the diseases specified in section 3.309(e), for diseases 
specific to herbicide-exposed veterans.  Thus, the Board must 
determine whether the Veteran had service in Vietnam, or was 
otherwise exposed to herbicides in service.  

In this regard, the Board observes that the Veteran's DD Form 
214 shows that he served in the Navy and did not receive any 
awards or decorations which would indicate service in 
Vietnam, nor does he contend that he was ever in that 
country.  Thus, since the Veteran's service records fail to 
show service in Vietnam, the statutory presumption of in-
service exposure to herbicide agents does not apply in this 
case.  On the other hand, if exposure to Agent Orange or 
other herbicide agent(s) during active service at any 
location were to be established by the evidence, then the 
above presumptions as to service connection of the listed 
diseases could be invoked.  See 38 C.F.R. § 3.307(a)(6)(ii).

Therefore, although the service-in-Vietnam presumption is 
ruled out in this case, the Board will consider the Veteran's 
contentions regarding herbicide exposure in other locations, 
as well as the issue of direct service connection, including 
on a one-year presumptive basis for diabetes mellitus under 
38 C.F.R. § 3.309(a).
  
The Veteran's service treatment records (STRs) are negative 
for any manifestation of diabetes mellitus.  The February 
1960 enlistment examination and February 1964 separation 
examination reports do not contain any complaints, 
indications, or diagnosis of diabetes.   

Many years following separation from service, in June 2005, a 
blood test was done at the Yakima VAMC which indicated a new 
diagnosis of diabetes mellitus.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  A diabetic eye examination was 
recommended, and a glucometer was ordered.  

An October 2005 eye examination at the Yakima VAMC showed no 
apparent diabetic retinopathy.  Additional records show the 
Veteran has treated his diabetes with diet modification and 
exercise.  No competent opinion was rendered as to the cause 
of his diabetes.   

The Board finds that the weight of the competent evidence is 
against finding any direct connection between the Veteran's 
diabetes mellitus and active service, either on the basis of 
diabetes being manifested as a chronic disease during 
service, or on the basis of diabetes being manifested as less 
than chronic in service but continuing to be manifested to 
the present time.  See 38 C.F.R. § 3.303(b).  Moreover, there 
is a 40-year gap between separation from service and the 
onset of diabetes, and continuous manifestation of diabetes 
mellitus between his service separation and the diagnosis of 
the disability has not been established.  His diabetes 
mellitus did not have its onset in service, and was not 
manifested within the first post-service year, thus ruling 
out the one-year-post-separation presumption.

The Veteran's principal contention is that his diabetes, 
although first manifested many years after service, is 
related to exposure to Agent Orange while on active duty in 
the Navy, in Bermuda and/or Puerto Rico.  However, exposure 
to herbicides in service has not been shown by the evidence 
of record.  The Veteran's service personnel records do show 
that he was stationed in Bermuda from November 1960 to June 
1963, and in Puerto Rico from October 1963 to February 1964.  
However, there is no indication in the records that he was 
assigned to work with toxic chemicals such as Agent Orange or 
other herbicides.  

The Veteran has submitted a number of documents in support of 
his contention that herbicides were used or tested both prior 
to and while he was stationed in Bermuda and Puerto Rico.  A 
document entitled "Agent Orange Use Outside of Vietnam" 
includes a letter to Secretary Rumsfeld of the Department of 
Defense (DoD) from a Congressman Evans requesting an 
assessment of the use, testing, or storage of herbicides in 
several towns in Puerto Rico.  A September 2003 response to 
that request from DoD includes an attachment which provides a 
summary of information obtained from a search of the records 
at the U.S. Armed Services Center for Unit Records Research 
(now known as the U. S. Army and Joint Services Records 
Research Center (JSRRC)) regarding use of herbicides in 
locations other than Vietnam.  The attachment shows that 
testing of herbicides was conducted in several locations in 
Puerto Rico in 1956 and 1957.  The base where the Veteran was 
stationed in Puerto Rico is not listed, and, as noted above, 
he was not in service during those years.  

A report which appears to be co-authored by employees of the 
Environmental Protection Agency (EPA) entitled 
"Documentation of Environmental Indicator Determination" 
describes migration of contaminated groundwater at the Naval 
Station Roosevelt Roads, in Puerto Rico.  Soil testing in 
several areas of the base had revealed higher than acceptable 
levels of contaminants, including one site that was used for 
drum storage, while testing in other areas did not reveal any 
unacceptable risks to human health resulting from exposure to 
contaminants found.  

An internet article entitled "Freedom to Puerto Rican 
Parrots" describes the effect on parrots of testing of Agent 
Orange in 1962 and the next few years in areas of the El 
Yunque mountains in Puerto Rico.  There is also an online 
article from The Royal Gazette which specifically mentions 
the Veteran and his work in Bermuda for the U.S. Air Force 
(when he was a civilian employee, although mischaracterized 
in the article as an "Air Force serviceman") from 1965 to 
1967.  

In addition, the Veteran has submitted pictures of himself 
during service alongside a bulldozer and purportedly next to 
drums containing Agent Orange.  A letter from an individual, 
J.A.K., who was then on active duty in the Air Force and 
based on Bermuda at Kindley Air Force Base, states that he 
(J.A.K.) had arrived on assignment there in May 1965, and 
that he knew the Veteran (who had been separated from the 
Navy in February 1964) when he "got a job at Kindley AFB, 
driving heavy equipment at the land fill garbage dump on 
Base."  J.A.K. said he observed the Veteran in the 
performance of his employment.  On one occasion, J.A.K. saw 
the Veteran driving a bulldozer over barrels that contained a 
liquid, which the Veteran said was Agent Orange, and the 
Veteran said he had also worked with Agent Orange when he was 
stationed in Puerto Rico.  Based upon the Veteran's 
statements and testimony, it appears he was employed as a 
civilian worker at the Air Force base for about a year and a 
half from 1965 to 1967.

The Board appreciates the amount of evidence gathered and 
submitted by the Veteran, but the above documentation does 
not establish that herbicide testing or storage occurred in 
Bermuda.  Moreover, while the documentation implies that 
herbicide testing was conducted in Puerto Rico during the 
time the Veteran was stationed there (i.e., the internet 
article mentioning testing of Agent Orange in 1962 and the 
next few years in areas of the El Yunque mountains), it does 
not indicate such use or testing near the base where he was 
stationed.  Thus, the documents submitted by the Veteran do 
not serve to show that he was exposed to herbicides during 
active service.  

The Veteran asserts, correctly, that in recent years the 
Department of Defense has acknowledged the use of Agent 
Orange and other herbicides in countries other than Vietnam.  
For example, see the VA Revised Adjudication Procedures 
Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
10(o), entitled "Exposure to Herbicides Along the DMZ in 
Korea," pertaining to herbicide use there between April 1968 
and July 1969. 

In this regard, the claims file contains a series of e-mail 
messages exchanged between VA employees in July and August 
2008.  The e-mails indicate that the list of locations of 
herbicide use outside Vietnam provided by DoD does not show 
any testing, use, or storage of herbicides at the U.S. Naval 
Station in Bermuda.  Further, there was no record kept of 
small-scale brush or weed clearing activity around bases, nor 
is there any way to determine what type of herbicide would 
have been used in such instances.  With regard to herbicide 
use in Puerto Rico, the e-mails note that herbicide testing 
was performed in Puerto Rico in 1956 and 1957, mainly in the 
southwestern part of the island.  From August to December 
1967, tests were conducted at Rio Grande, also known as El 
Yunque.  The Board notes that the mentioned 1967 testing 
occurred after the Veteran had separated from active service.  
Further, the e-mails noted that testing occurred between 1963 
and 1967 at a number of small sites which were not near 
Roosevelt Roads.  There was no documentation of storage of 
herbicides in Puerto Rico.  

Finally, a response from the U.S. Armed Services Center for 
Unit Records Research (CURR, now known as the JSRRC, as noted 
above) states that there was no documentation which verified 
that Agent Orange was stored or used at the Naval Station in 
Bermuda during the period of November 1960 to June 1963.  The 
list of herbicide testing sites from the Department of 
Defense was also reviewed, showing that herbicides were not 
listed as being sprayed, stored, tested, or transported in 
Bermuda during the above period.  

Thus, the lack of documentation of exposure to herbicides, in 
addition to the large gap in time between separation from 
service and diagnosis of diabetes, weighs against a finding 
of any connection between the Veteran's active service and 
his diabetes.  Moreover, the medical records in evidence, as 
well as several internet articles, show post-service exposure 
to various toxic substances as a civilian.  

The Board, as noted above, appreciates the Veteran's 
extensive efforts in his claim and appeal, and is sympathetic 
with his current health problems.  However, without in any 
way doubting the sincerity of his beliefs and contentions, 
this is a case in which Government records are needed to 
establish the types of chemicals to which he was exposed in 
service, and the records obtained in this case militate 
against our finding that he was exposed to Agent Orange or 
other related substances while on active duty. 

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, the benefit-of-the-doubt doctrine is 
inapplicable in the final analysis, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, including as due to 
exposure to herbicide agents, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


